Case 3:20-cv-00822-LEK-ML Document 44-1 Filed 01/04/21 Page 1 of 3




               EXHIBIT A
      Case 3:20-cv-00822-LEK-ML Document 44-1 Filed 01/04/21 Page 2 of 3


From:             Andrews, Masai X (OPWDD)
To:               Zales, Joe
Cc:               Craig, Hamilton; Miller, Steve
Subject:          RE: Case 3:20-cv-00822-LEK-ML Young America"s Foundation et al v. Stenger et al
Date:             Friday, November 20, 2020 12:51:51 PM
Attachments:      image001.png


**External Sender**
Good afternoon Mr. Zales,

I was never served with the Plaintiff’s complaint, or any other documents related to this case matter,
either personally or by mail. Therefore, I do not consent to service of Plaintiff’s complaint or the
attached motion and related documents via email.

Thank you.

Masai Andrews
Business Officer 2 • Broome DDSO
NYS Office for People with Developmental Disabilities
249 Glenwood Road, Binghamton, NY 13905
(607) 240-4618 | masai.x.andrews@opwdd.ny.gov

From: Zales, Joe <JZales@KSLAW.com>
Sent: Thursday, November 19, 2020 9:00 PM
To: Andrews, Masai X (OPWDD) <Masai.X.Andrews@opwdd.ny.gov>
Cc: Craig, Hamilton <HCraig@KSLAW.com>; Miller, Steve <SMiller@KSLAW.com>
Subject: Case 3:20-cv-00822-LEK-ML Young America's Foundation et al v. Stenger et al

      ATTENTION: This email came from an external source. Do not open attachments or click on links from
                                  unknown senders or unexpected emails.


Mr. Andrews,

Please see the attached motion for entry of default judgment and supporting papers (against PLOT),
as filed, in the above-referenced action.

Thank you,
Joe

–––
Joseph L. Zales (Joe)
Associate | Special Matters and Government Investigations

T: +1 212 827 4087 | E: jzales@kslaw.com | www.kslaw.com

BIO | vCARD

King & Spalding LLP
        Case 3:20-cv-00822-LEK-ML Document 44-1 Filed 01/04/21 Page 3 of 3


1185 Avenue of the Americas
34th Floor
New York, NY 10036




King & Spalding Confidentiality Notice:

This message is being sent by or on behalf of a lawyer. It is intended exclusively for the individual or entity to which it is addressed. This
communication may contain information that is proprietary, privileged or confidential or otherwise legally exempt from disclosure. If you
are not the named addressee, you are not authorized to read, print, retain, copy or disseminate this message or any part of it. If you have
received this message in error, please notify the sender immediately by e-mail and delete all copies of the message. Click here to view
our Privacy Notice.
IMPORTANT NOTICE : This message and any attachments are solely for the intended
recipient and may contain confidential information which is, or may be, legally privileged or
otherwise protected by law from further disclosure. If you are not the intended recipient, any
disclosure, copying, use, or distribution of the information included in this e-mail and any
attachments is prohibited. If you have received this communication in error, please notify the
sender by reply e-mail and immediately and permanently delete this e-mail and any
attachments.
